Lamar, J.
If in a justice’s court the plaintiff attaches to his summons a verified account and the same is served upon the defendant personally, the affidavit as to the correctness of the account serves the office of evidence, which will be sufficient to make out the plaintiff’s claim unless the same is met by a verified defense. Civil Code §4130. An unverified account thus sued on may be met by an unverified plea. But where an unverified ac*778count sued on has been personally served, and is met by no defense whatever, the defendant’s silence is to be treated as an admission of the correctness of every item in the account; “the case shall be considered' in default,” and the plaintiff is entitled to a judgment. Paris v. Hightower, 76 Ga. 631; Civil Code, §§ 5077-8. This judgment may be entered on the call of the docket, and as soon as the fact of default is ascertained.

Judgment affirmed.


All the Justices concur.-